Exhibit PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT THIS PATENT, TRADEMARK AND COPYRIGHT SECURITY AGREEMENT (this “Agreement”) is entered into as of this 9th day of January 2009, by and among URIGEN PHARMACEUTICALS, INC., a Delaware corporation, and URIGEN N.A., INC., a Delaware corporation, each with its principal place of business at 27 Maiden Lane, Suite 595, San Francisco, California, 94108 (jointly and severally, the “Borrower”), and PLATINUM-MONTAUR LIFE SCIENCES, LLC, as collateral agent (the “Agent”) for the investors identified in the below referenced Purchase Agreement (collectively, together with their successors and assigns, the “Lenders”). WHEREAS, Borrower and the Lenders are parties to a certain Note Purchase Agreement, dated as of January 9, 2009 (as amended, restated, supplemented or extended from time to time, the “Purchase Agreement”), and a Security Agreement, dated as of January 9, 2009 (the “Security Agreement”), which provide for, among other things: (i) the Lenders to extend certain loans to or for the account of the Borrower; (ii) the grant by the Borrower to the Lenders of a security interest in all of the Borrower’s assets, including, without limitation, its patents, patent applications, trademarks, trademark applications, goodwill, service marks, trade names, trade styles, copyrights, copyright applications, mask works, trade-secrets information, and other proprietary rights, together with all additions, accessions, accessories, amendments, attachments, modifications, substitutions, and replacements, proceeds and products of any of the foregoing, as set forth in the Purchase Agreement and the other Transaction Documents (capitalized terms used herein and not otherwise defined have the respective meanings given in the Purchase Agreement); and (iii) the appointment of the Agent as collateral agent, for the benefit of the Lenders, for purpose of this Agreement and the Security Agreement. NOW, THEREFORE, in consideration of the foregoing premises and the mutual covenants and agreements contained, and for other good and valuable consideration (the receipt and sufficiency of which are hereby acknowledged), the Borrower and the Agent, for the benefit of the Lenders, agree as follows: 1.Security Interest in Patents, Trademarks and Copyrights. To secure the complete and timely satisfaction of all of Borrower’s “Obligations” (as that term is defined in the Security Agreement) to the Lenders, the Borrower hereby grants and conveys to the Agent, for the benefit of the Lenders, a security interest (having priority over all other security interests) with power of sale, to the extent permitted by law, in all of its now owned or existing, and hereafter acquired or arising: (a) patents, patent applications, including, without limitation, any invention and improvement to a patent or patent application, including without limitation those patents and patent applications listed on Schedule A (being sometimes referred to individually and/or collectively, the “Patents”); 1 (b) trademarks, registered trademarks and trademark applications, trade names, trade styles, service marks, registered service marks and service mark applications including, without limitation, the registered trademarks, trademark applications, registered service marks and service mark applications listed on Schedule B and (i) all renewals thereof, (ii) all accounts receivable, income, royalties, damages and payments now and hereafter due and/or payable with respect thereto, including, without limitation, payments under all licenses entered into in connection therewith and damages and payments for past, present or future infringements and dilutions thereof, and (iii) the right to sue for past, present and future infringements and dilutions thereof, and (iv) all of the Borrower’s rights corresponding thereto throughout the world (all of the foregoing registered trademarks, trademark applications, trade names, trade styles, registered service marks and service mark applications, together with the items described in clauses (i)-(iv) in this Section 1(b), being sometimes hereinafter individually and/or collectively referred to as the “Trademarks”); (c) the goodwill of Borrower’s business connected with and symbolized by the Trademarks; and (d) copyrights, and copyright applications, including without limitation, those copyrights listed in Schedule C (being sometimes referred to individually and/or collectively as the “Copyrights”); together with all additions, accessions, accessories, amendments, attachments, modifications, substitutions, and replacements, proceeds and products of the foregoing. 2.Recording of Patents and Trademarks. Borrower represents and warrants that (1) the patents and patent applications listed in Schedule A, and (2) the trademark and trademark applications described in Schedule B, have each been duly recorded in the U.S.
